Citation Nr: 1124190	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  07-00 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in part, denied the Veteran's claim for a TDIU.  

In a February 2010 decision, the Board denied, in part, the Veteran's claim of entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court). The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (Joint Motion), filed in July 2010, the parties moved the Court to vacate the Board's decision with respect to the issue of entitlement to a TDIU.  By its Order in August 2010, the Court granted the motion, vacated the February 2010 Board decision that denied entitlement to a TDIU, and remanded the matter to the Board for further action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Board's February 2010 decision denying entitlement to a TDIU was vacated and remanded by the Court.  

The July 2010 Joint Motion, as adopted by the Court's August 2010 Order, indicated that the Board erroneously relied on VA examination reports in 2006 and 2007.  The parties noted the VA examination reports were inadequate as the reports failed to take into account all of the Veteran's service-connected disabilities in combination but rather addressed each of the Veteran's disabilities on an individual basis independent of one another.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran is service-connected for coronary artery disease, rated 60 percent disabling; diabetes mellitus, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; and hypertension, rated noncompensable (zero percent).  A combined 70 percent disability rating is in effect.  The Veteran's employment history reflects that he previously held jobs as a printer and last worked full time in 2000.  He completed two years of college.  On remand, he should be afforded an examination to determine whether his service-connected disabilities as a whole render him unemployable.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, there is a 50 percent probability or greater that his service-connected disabilities, either alone or in the aggregate render him incapable of maintaining substantially (more than marginal) employment consistent with his education and employment background.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2.	After completion of the foregoing, readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


